PCIJ_A_08_SinoBelgianTreaty_BEL_CHN_1927-06-18_ORD_01_TL_00_FR.txt. 1927.
Le 18 juin.
Dossier E. c. IX.

ORDONNANCE
RENDUE A LA DATE DU 18 JUIN 1927.

DOUZIÈME SESSION (ORDINAIRE)

Présents:

MM. Huser, Président,
LopDER, ancien Président,

Lord FINLAY,

MM. NYHOLM,
Moore,
DE BUSTAMANTE,
ALTAMIRA,
ODA,
ANZILOTTI,
PEssôa,
YOVANOVITCH, Juge suppléant.

Juges.

AFFAIRE RELATIVE A LA DÉNONCIATION DU TRAITÉ
SINO-BELGE DU 2 NOVEMBRE 1865

La Cour,

composée ainsi qu’il est dit ci-dessus,
apres délibéré en Chambre du Conseil,
rend l’Ordonnance suivante :

La Cour permanente de Justice internationale,

Vu l’article 48 du Statut de la Cour ;

Vu la Requête introductive d’instance datée du 25 novembre
1926, déposée au Greffe de la Cour le 26 novembre 1926 au nom
du Gouvernement belge et saisissant la Cour d’une affaire relative
à la dénonciation par le Gouvernement chinois du Traité conclu
le 2 novembre 1865 entre la Belgique et la Chine ;
13

Vu les Ordonnances rendues par le Président en ladite affaire
le 8 janvier et le 15 février 1927 ;

Attendu que, par une décision du 14 décembre 1926, le Président
de la Cour avait, en vertu des pouvoirs que lui confère l’article 33
du Règlement de la Cour, fixé comme suit les délais pour la présen-
tation des pièces de procédure en l'affaire :

pour le Mémoire, par la Partie demanderesse,

le mercredi 5 janvier 1927 :
pour le Contre-Mémoire, par la Partie défenderesse,

le mercredi 16 mars 1927;
pour la Réplique, par la Partie demanderesse,

le mercredi 6 avril 1927;
pour la Duplique, par la Partie défenderesse,

le mercredi 8 juin 1927;

Attendu que, par une communication du 17 janvier 1927,
adressée au Greffier de la Cour, le Gouvernement belge lui avait fait
connaître que, les Gouvernements belge et chinois ayant décidé .
d’un commun accord de rouvrir les négociations ayant pour objet
la conclusion d’un traité qui abrogerait le Traité de 1865, le Gouver-
nement belge, désireux de faciliter ces négociations, serait heureux,
pour répondre à un vœu du Gouvernement chinois, de voir prolon-
ger le délai imparti au Gouvernement chinois 5 pour la présentation
de son Mémoire ;

Que, d’autre part, par une décision du 20 janvier, portée à la
connaissance des Parties en date du même jour, le Président de la
Cour, saisi de cette demande et tenant compte de ce qu’elle
semblait destinée à répondre à un vœu du Gouvernement chinois,
lequel ne s’était, en tout cas, pas opposé à la prorogation demandée,
avait modifié comme suit les délais fixés le 14 décembre 1926,
savoir :

pour le Contre-Mémoire, par la Partie défenderesse,
le mercredi 25 mai 1927;
pour la Réplique, par la Partie demanderesse,
le mercredi 15 juin 1927;
‘pour la Duplique, par la Partie défenderesse,
le mercredi 17 août 1927 ;

Attendu que, par une nouvelle communication du 2 mai 1927,
adressée au Greffier de la Cour, le Gouvernement belge — les négo-
I4

ciations concernant la conclusion d’un nouveau traiténe paraissant
pas devoir aboutir à un résultat définitif avant la date fixée en der-
nier lieu pour le dépôt du Contre-Mémoire du Gouvernement chi-
nois, et pour donner suite à une promesse faite par lui au Gouver-
nement chinois lors de l'ouverture des négociations susvisées —
avait demandé une nouvelle prolongation des différents délais ;

Que, d'autre part, par une décision du 10 mai 1927, portée le
même jour à la connaissance des Parties, le Président, faisant droit
à cette demande, avait accordé la prolongation jusqu'au 18 juin
du délai pour le dépôt du Contre-Mémoire du Gouvernement chi-
nois, tout en réservant à la Cour elle-même, lorsqu'elle se réunirait,
de fixer les délais pour le dépôt des Réplique et Duplique respective-
ment ; |

Considérant que, par une lettre au Greffier de la Cour, datée du
14 juin 1927, le Gouvernement belge a, enfin, invoquant les motifs
déja exposés dans sa communication susvisée du 2 mai 1927, saisi
la Cour d’une demande ultérieure de prolongation des délais de
procédure en l’affaire dont il s’agit, sans, toutefois, proposer de dates
pour l’expiration des délais en question ; |

Considérant que, dans les conditions indiquées dans la décision
présidentielle du 20 janvier r927, il y a lieu de donner suite à cette
demande :

La Cour,

Décide, conformément aux dispositions de l'article 33 de son
Règlement, de fixer comme suit les délais ultérieurs de la procédure
en l’affaire entre la Belgique et la Chine relative à l’abrogation
par la Chine du Traité sino-belge du 2 novembre 1865, savoir :

pour le Contre-Mémoire, par la Partie défenderesse,
le mercredi 15 février 1928 ;

pour la Réplique, par la Partie demanderesse,
le dimanche rer avril 1928 ;

pour la Duplique, par la Partie défenderesse,
| le mardi 15 mai 1928.
35
~ Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le dix-huit juin mil neuf cent
vingt-sept, en quatre exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de Chine, au Gouvernement de Belgique
et au Secrétaire général de la Société des Nations.

Le Président de la Cour:
(Signé) Max HUBER.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJOLD.
